            Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.1 Page 1 of 14
AO 106 (Rev . 04/10) Application for a Search Warrant
                                                                                                                   FIL
                                       UNITED STATES DISTRICT C U                                                    OCT         1 2019
                                                                     for the
                                                         Southern District ofCalifornia                     CLl:RK US DISTHICT COURT
                                                                                                        ~~UTH ERN DISTRICT OF CALIFORNIA
                                                                                                                                 DEPUTY
              In the Matter of the Search of                                )
         (Briefly describe the property to be searched                      )
          or identify the person by name and address)

                  (1) One Apple iPhone 8,
                                                                            )
                                                                            )               Case No.   1 9MJ 4 2 5 3
              IMEI Number 358708090987211                                   )
                                                                            )

                                             APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-2
located in the     --------
                            Southern              District of - - - - -California
                                                                        - - - - - - - , there is now concealed (identify the
person or describe the property to be seized) :

 See Attachment B

          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               r!f evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 ~ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
              Code Section                                                       Offense Description
        Title 21 U.S.C. 952, 960, & 963            Importation of a Controlled Substance, Conspiracy to Import a Controlled
                                                   Substance

          The application is based on these facts·                   ,...                    ,
                                                         ~~ ,_~      ~          (,\) t.e......''
        See attached affidavit of Special Age,,~ iqae Mai tir rez

           i"lf Continued on the attached sheet.
           0 Delayed notice of       days (give exact ending date if more than 30 days : - - - --                                  ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                                                        Applicant 's signature

                                                                                                   Brian Ficucell, Special Agent
                                                                                                          · ted name and title

Sworn to before me and signed in my presence.


Date:


City and state: San Diego, California                                                Hon . Michael S . Berg, Un ited States Magistrate Judge
                                                                                                        Printed name and title
    Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.2 Page 2 of 14




                      UNITED STATES DISTRICT COURT

                   SOUTHERN DISTRICT OF CALIFORNIA


 IN THE MATTER OF THE SEARCH OF:                    Case Number:
 (1) One Black ZTE Cell Phone          ) AFFIDAVIT OF SPECIAL
 Model Z855                            ) AGENT BRIAN FICUCELL
 Serial Number 320584476794            ) IN SUPPORT OF SEARCH
                                       )WARRANTS
 (2) One Apple iPhone 8                )
 IMEi Number 358708090987211           )


                                   AFFIDAVIT
       I, Brian Ficucell, Special Agent with the United States Department of
 Homeland Security, Homeland Security Investigations (HSI), having been duly
 sworn, depose and state as follows:
                                INTRODUCTION

       1.    I make this affidavit in support of an application for a search warrant
 in furtherance of a narcotics smuggling investigation conducted by HIS Special
 Agents for the following target property: one ( 1) black ZTE cell phone, Model
 Z855, Serial Number 320584476794 ("Subject Telephone #1") and one (1) Apple
 iPhone cell phone, IMEI Number 358708090987211 ("Subject Telephone #2").
 Both cell phones were seized on July 25, 2019 from CYNTHIA CANO ("CANO")
 at the San Ysidro, CA Port of Entry. The cell phones are as follows:
      2.    Subject Telephone #1 and Subject Telephone #2 were seized from
CANO when Customs and Border Protection Officers ("CBPOs") encountered
CANO at the San Ysidro, California Port of Entry on July 25, 2019. CANO was the
driver of a gray 2002 Volkswagen Beetle bearing California license plate number


                                          1
    Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.3 Page 3 of 14




8FOY042. Upon inspection of the vehicle, CBPOs discovered 44 packages of
methamphetamine,     totaling   approximately   21.16   kilograms    (46.55   pounds),
concealed in the gas tank, driver side quarter panel, and passenger side quarter panel
of the vehicle. I believe that Subject Telephone #1 and Subject Telephone #2 were
used by CANO to communicate with co-conspirators during the drug smuggling
event. CANO has been charged with importation of a controlled substance
(methamphetamine) in the Southern District of California. Probable cause exists to
believe that Subject Telephone #1 and Subject Telephone #2 contain evidence
relating to violations of Title 21, United States Code Sections 95 2, 960 and 963.
Subject Telephone #1 and Subject Telephone #2 are currently in an evidence vault
located at 2255 Niels Bohr Court, San Diego, CA 92154.
      3.     Based upon my experience and training, and all the facts and opinions
set forth in this Affidavit, I believe the items to be seized set forth in Attachment B
will be found in Subject Telephone #1 and Subject Telephone #2, as further
described in Attachments A-1 and A-2. These items may be or lead to: (1) evidence
of the existence of drug trafficking in violation of Title 21, United States Code
Sections 952, 960 and 963; and (2) property designed or intended for use, or which is
or has been used as a means of committing criminal offenses. Because this affidavit
is made for the limited purpose of obtaining search warrants for Subject Telephone
#1 and Subject Telephone #2, it does not contain all the information known by me
or other federal agents regarding this investigation, but only contains those facts
believed to be necessary to establish probable cause.
                        EXPERIENCE AND TRAINING
      4.    I am a law enforcement officer within the meaning of Title 18, United
States Code, Section 2510(7), empowered by law to conduct investigations of, and to
make arrests for, offenses enumerated in Title 18, United States Code, Section 2516.
                                          2
     Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.4 Page 4 of 14




I am also a federal law enforcement officer within the meaning of Rule 4l(a)(2)(C) of
the Federal Rules of Criminal Procedure. I am authorized under Rule 4l(a) to make
applications for search and seizure warrants and to serve arrest warrants. I am
authorized to investigate violations of laws of the United States and to execute
warrants issued under the authority of the United States.
      5.     I have been an HSI Special Agent since June 2011.            I am currently
assigned to a Contraband Smuggling group in San Ysidro, Southern District of
California, that focuses on the importation of controlled substances on the Southwest
Border. I am cross-designated and have the authority to conduct Title 21
investigations and enforcement activities. I have been involved with investigations
for Title 21 offenses working closely with other agencies, including the U.S. Drug
Enforcement Administration (DEA) and multiple state and local agencies. Prior to
working for HSI, I was a United States Postal Inspector for five years.
      6.     As a federal law enforcement officer for 13 years, I have received formal
training, as well as extensive on-the-job training, relating to the investigation of
narcotics trafficking, bulk cash smuggling, and other techniques used for contraband
smuggling.    I have investigated illicit narcotics, controlled substances, and other
crimes that have resulted in arrests, indictments, and convictions. While participating
in these and other criminal investigations, I have executed search warrants on cell
phones, residences and vehicles. As a result of these investigations, I have become
familiar with methods and techniques used by narcotics traffickers to import
narcotics into the U.S. and distribute those narcotics within the U.S.
      7.     During my tenure with HSI, I have participated m numerous
investigations relating to narcotics smuggling, and I have also received specific
training in the methods used by narcotics traffickers to import and distribute drugs,
including training regarding the use of cellular phones and other electronic devices
                                           3
     Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.5 Page 5 of 14




by narcotics traffickers to operate large distribution networks.
      8.     Through the course of my training, investigations, and conversations
with other law enforcement personnel, I am aware that it is a common practice for
narcotics smugglers to work in concert with other individuals and to do so by
utilizing cell phones to maintain communications with co-conspirators in order to
further their criminal activities.    Conspiracies involved in the smuggling and
trafficking of narcotics generate many types of evidence, including, but not limited
to, cell phone related evidence, such as text messages. This is particularly true in
cases involving distributable quantities of hard narcotics, such as cocaine, heroin,
and methamphetamine.       Typically, load drivers smuggling narcotics across the
border from Mexico into the United States are in phone contact with co-conspirators
immediately prior to and following the crossing of the load vehicle, at which time
they receive instructions on how to cross and where and when to deliver the
controlled substances. Narcotics smugglers and their organizations use cell phones,
in part, because these individuals believe law enforcement is unable to track the
originating and destination phone numbers of calls placed to and from cell phones.
      9.     Based upon my training and experience as a Special Agent, and
consultations with law enforcement officers experienced in narcotics smuggling
investigations, and all the facts and opinions set forth in this affidavit, I submit the
following:
             a.    Drug smugglers will use cell phones because they are mobile, and
      they have instant access to telephone calls, text, web, and voice messages;
             b.    Drug smugglers will use cell phones because they are able to
      actively monitor the progress of their illegal cargo while the conveyance is in
      transit.
             c.    Drug smugglers and their accomplices will use cell phones
                                           4
     Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.6 Page 6 of 14



      because they can easily arrange and/or determine what time their illegal cargo
      will arrive at predetermined locations;
             d.    Drug smugglers will use cell phones to direct drivers to
      synchronize an exact drop off and/or pick up time of their illegal cargo;
             e.    Drug smugglers will use cell phones to notify or warn their
      accomplices of law enforcement activity to include the presence and posture
      of marked and unmarked units, as well as the operational status of checkpoints
      and border crossings; and
             f.    The use of cell phones by smugglers tends to generate evidence
      that is stored on the cell phones, including, but not limited to emails, text
      messages, photographs, audio files, call logs, address book entries, IP
      addresses, social network data, and location data.
      10.   Based upon my training and experience, and consultations with law
enforcement officers experienced in narcotics trafficking investigations, and all the
facts and opinions set forth in this affidavit, I know that phones can and often do
contain electronic records, phone logs and contacts, voice and text communications,
and data such as emails, text messages, chats and chat logs from various third-party
applications, photographs, audio files, videos, and location data. This information
can be stored within SIM cards, disks, memory cards, deleted data, remnant data,
slack space, and temporary or permanent files contained on or in the cellular/mobile
telephone. Specifically, I know based upon my training, education, and experience
investigating these conspiracies that searches of phones can yield evidence:
            a.     tending to identify attempts to import methamphetamine or some
            other controlled substance from Mexico into the United States;
            b.     tending to identify accounts, facilities, storage devices, and/or
            services-such as email addresses, IP addresses, and phone numbers-
                                           5
     Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.7 Page 7 of 14




             used to facilitate the smuggling of methamphetamine or some other
             controlled substance from Mexico into the United States;
             c.    tending to identify co-conspirators, criminal associates, or others
             involved in smuggling methamphetamine or some other controlled
             substance from Mexico into the United States;
             d.    tending to identify travel to or presence at locations involved in
            the smuggling of methamphetamine or some other controlled substance
             from Mexico into the United States, such as stash houses, load houses,
             or delivery points;
             e.    tending to identify the user of, or persons with control over or
             access to, the subject telephone; and/or
             f.    tending to place in context, identify the creator or recipient of, or
            establish the time of creation or receipt of communications, records, or
            data involved in the activities described above.
      11.   Information contained in this affidavit is based upon reviews of official
reports and records, upon conversations with other HSI Special Agents, and my
personal observations and knowledge.           When the contents of documents or
statements of others are reported herein, they are reported in substance and in part
unless otherwise indicated.
                   FACTS SUPPORTING PROBABLE CAUSE
      12.    On July 25, 2019, at approximately 4:10 p.m., CANO applied for entry
into the United States from Mexico at the San Ysidro Port of Entry in San Ysidro,
California. CANO was the driver of a gray 2002 Volkswagen Beetle bearing
California license plate number 8FOY042 ("the vehicle"). CANO was accompanied
by her juvenile daughter. CBPOs were conducting pre-primary operations when they
encountered CANO and asked her where she was going, if she was the registered
                                           6
     Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.8 Page 8 of 14




owner of the vehicle, and to tum off the vehicle. CANO turned off the vehicle and
stated she was going home to Los Angeles, California. She said she was the owner of
the vehicle, but it was not registered yet. CBPOs observed a strong air freshener odor
coming from the inside of the vehicle. A CBPO tapped the gas tank, which felt harder
than normal. CANO told CBPOs she had nothing to declare.
      13.   A Human and Narcotics Detector Dog then screened the vehicle and
alerted to the rear seat of the passenger side undercarriage of the vehicle. CBPOs
operating the Z-Portal X-Ray machine observed anomalies in the driver and
passenger side quarter panels. A full inspection revealed 44 packages concealed in
the gas tank, passenger side quarter panel, and driver side quarter panel of the
vehicle. The total weight of the packages was 21.16 kilograms (46.55 pounds), the
contents of which field tested positive for the characteristics of methamphetamine.
      14.   CANO was arrested for violating 21 U.S.C. §§ 952 and 960, Importation
of Controlled Substances.
      15.   At the time of CANO's arrest, CBPOs collected and seized Subject
Telephone #1 and Subject Telephone #2 from CANO.
      16.   A review of CANO's crossing history revealed that since January 1,
2019, CANO had crossed into the United States from Mexico on four separate
occasions. Three of those four crossings occurred in the week leading up to her
arrest. During that week, CANO crossed in the 2002 Volkswagen, as well as in
another vehicle bearing California license plate number 6PFV725.
      17.   Based upon my experience and investigation in this case and others, I
believe that CANO, as well as other persons yet unknown, were involved in an on-
going conspiracy to import methamphetamine or some other prohibited narcotics and
to distribute those prohibited narcotics within the United States.      Based on my
investigation of drug importation and distribution conspiracies, telephone contact
                                          7
     Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.9 Page 9 of 14



with smugglers can begin months or weeks before drugs are loaded in the car.
Subject Telephone #1 and Subject Telephone #2 were likely used in furtherance of
the importation conspiracy during this period.
      18.    I also know that recent calls made and received, telephone numbers,
contact names, electronic mail (email) addresses, appointment dates, text messages,
email messages, messages and posts from social networking sites like Facebook,
pictures and other digital information are stored in the memory of their cell phones.
This type of information would be stored on Subject Telephone #1 and Subject
Telephone #2. Given these facts, I respectfully request permission to search Subject
Telephone #1 and Subject Telephone #2 for data beginning on January 1, 2019 up
to and including July 25, 2019.
                           SEARCH METHODOLOGY
      19.    It is not possible to determine, merely by knowing the cell phones'
make, model and serial number, the nature and types of services to which the device
is subscribed and the nature of the data stored on the device. Cellular devices today
can be simple cell phone and text message devices, can include cameras, can serve as
personal digital assistants and have functions such as calendars and full address books
and can be mini-computers allowing for electronic mail services, web services and
rudimentary word processing. An increasing number of cellular service providers
now allow for their subscribers to access their device over the internet and remotely
destroy all of the data contained on the device. For that reason, the device may only
be powered in a secure environment or, if possible, started in "flight mode" which
disables access to the network. Unlike typical computers, many cell phones do not
have hard drives or hard drive equivalents and store information in volatile memory
within the device or in memory cards inserted into the device. Current technology
provides some solutions for acquiring some of the data stored in some cell phone
                                          8
   Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.10 Page 10 of 14




models using forensic hardware and software. Even if some of the stored information
on the device may be acquired forensically, not all of the data subject to seizure may
be so acquired. For devices that are not subject to forensic data acquisition or that
have potentially relevant data stored that is not subject to such acquisition, the
examiner must inspect the device manually and record the process and the results
using digital photography. This process is time and labor intensive and may take
weeks or longer.
      20.    Following the issuance of this warrant, I will collect Subject Telephone
#1 and Subject Telephone #2 and subject them to analysis. All forensic analysis of
the data contained within the telephone and its memory card(s) will employ search
protocols directed exclusively to the identification and extraction of data within the
scope of this warrant.
      21.    Based on the foregoing, identifying and extracting data subject to seizure
pursuant to this warrant may require a range of data analysis techniques, including
manual review, and, consequently, may take weeks or months.            The personnel
conducting the identification and extraction of data will complete the analysis within
ninety (90) days, absent further application to this court.
                                    CONCLUSION
      22.    Based on all of the facts and circumstances described above, I believe
that probable cause exists to conclude that CANO used Subject Telephone #1 and
Subject Telephone #2 to facilitate the offense of importation of a controlled
substance. Subject Telephone #1 and Subject Telephone #2 were likely used to
facilitate the offenses by transmitting and storing data, which constitutes evidence of
a crime, or property designed or intended for use, or which is or has been used as a
means of committing criminal offenses of violations of Title 21, United States Code,
Sections 952, 960 and 963.
                                            9
   Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.11 Page 11 of 14




      23.    Because Subject Telephone #1 and Subject Telephone #2 were
promptly seized at the time CANO was arrested and have been securely stored, there
is probable cause to believe that evidence of illegal activity committed by CANO
continues to exist on Subject Telephone #1 and Subject Telephone #2. For the
reasons detailed above, I believe the appropriate range for the searches is from
January 1, 2019 to July 25, 2019.
      24.    Based upon my experience and training, consultation with other agents
in narcotics investigations, consultation with other sources of information, and the
facts set forth herein, I know that the items to be seized set forth in Attachment B are
likely to be found in the property to be searched described in Attachments A-1 and A-
2. Therefore, I respectfully request that the Court issue a warrant authorizing me, a
Special Agent with Homeland Security Investigations, or another federal law
enforcement agent specially trained in digital evidence recovery, to search the items
described in Attachment A-1 and A-2, and seize the items listed in Attachment B.


I swear the foregoing is true and correct to the best of my knowledge and belief.



                                                 Brian Ficucell
                                                 Special Agent, HSI

Subscribed and sworn to before me this / ~day ofO~ct~ ~ ~ 19.




                                      HON. MICHAEL S. B
                                      United States Magistrate Judge


                                          10
   Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.12 Page 12 of 14



                              ATTACHMENT A-1

                         PROPERTY TO BE SEARCHED

One black ZTE cellular telephone, Model Z855, Serial: 320584476794 (Subject
Telephone #1) seized from Cynthia CANO.


Subject Telephone #1 is currently in an evidence vault located at 2255 Niels Bohr
Court, San Diego, CA 92154.




                                         11
   Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.13 Page 13 of 14



                              ATTACHMENT A-2

                         PROPERTY TO BE SEARCHED

One Apple iPhone 8 cellular telephone, IMEi Number 358708090987211 (Subject
Telephone #2) seized from Cynthia CANO.


Subject Telephone #2 is currently in an evidence vault located at 2255 Niels Bohr
Court, San Diego, CA 92154.




                                         12
   Case 3:19-mj-04253-MSB Document 1 Filed 10/01/19 PageID.14 Page 14 of 14



                                ATTACHMENT B

                              ITEMS TO BE SEIZED

      Authorization to search the cellular phones described in Attachment A includes
the search of disks, memory cards, deleted data, remnant data, slack space, and
temporary or permanent files contained on or in the cellular phone for evidence
described below. The seizure and search of the cellular phone shall follow the search
methodology described in the affidavit submitted in support of the warrant.

       The evidence to be seized from the cellular phone will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data,
for the period of January 1, 2019, up to and including July 25, 2019:

      a.    tending to indicate efforts to import methamphetamine, or some other
            federally controlled substance, from Mexico into the United States;

      b.    tending to identify accounts, facilities, storage devices, and/or services-
            such as email addresses, IP addresses, and phone numbers-used to
            facilitate the importation of methamphetamine, or some other federally
            controlled substance, from Mexico into the United States;

      c.    tending to identify co-conspirators, criminal associates, or others
            involved in importation of methamphetamine, or some other federally
            controlled substance, from Mexico into the United States;

      d.    tending to identify travel to or presence at locations involved in the
            importation of methamphetamine, or some other federally controlled
            substance, from Mexico into the United States, such as stash houses,
            load houses, or delivery points;

      e.    tending to identify the user of, or persons with control over or access to,
            the Subject Telephone #1 and Subject Telephone #2; and/or

      f.    tending to place in context, identify the creator or recipient of, or
            establish the time of creation or receipt of communications, records, or
            data involved in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952,
960, and 963.
                                         13
